Title: To James Madison from George Sibbald, 24 November 1802 (Abstract)
From: Sibbald, George
To: Madison, James


24 November 1802, Washington. Presents to the U.S. commissioners for settling the Georgia claims the representation of John Miller, Jr., Thomas W. Francis, Henry Pratt, John Ashley, and Jacob Baker, trustees of James Greenleaf, and that of Thomas FitzSimons, Samuel Bennett, and Thomas Stretch, attorneys for Hugh Rose and Valentine Jones. Will remain in Washington “some time, in order to give any explanations that may be necessary.” Encloses four documents representing the title of Greenleaf’s trustees to 2,500,000 acres of land under the Georgia Company and fifteen documents representing the title of Rose and Jones to land within the purchases of the Georgia and Upper Mississippi Companies.
 

   
   Printed copy and printed copies of two enclosures (ASPAmerican State Papers: Documents, Legislative and Executive, of the Congress of the United States … (38 vols.; Washington, 1832–61)., Public Lands, 1:139–42). Addressees are JM, Albert Gallatin, and Levi Lincoln. For enclosures, see nn.



   
   The first enclosure is an undated memorial to JM, Gallatin, and Lincoln from FitzSimons, Bennett, and Stretch stating that on 4 Feb. 1797 James Gunn and Wade Hampton sold Hugh Rose 1,200,000 acres of land in the territory purchased by the Georgia Company and Upper Mississippi Company, that James Warrington had sold Rose 150,000 acres in the same territory on 21 Feb. 1795, and that Rose had transferred half of his interest in these lands to Valentine Jones. The other three documents relating to Greenleaf’s title have not been found.



   
   The second enclosure is the 1 Jan. 1795 articles of agreement between James Gunn, Matthew McAllister, George Walker, Zachariah Cox, Jacob Waldburger, William Long-street, William Stick, Jr., Gideon Denison, and Wade Hampton to form themselves into the Georgia Company, together with a list of individuals who had subsequently been sold shares of the company’s lands. The other fourteen documents relating to the title of Rose and Jones have not been found.


